        Case 7:20-cv-00276-KMK Document 16 Filed 06/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________________

GARY SPARAGO,
                              Plaintiff,                  NOTICE OF MOTION

      -against-                                           Case No. 7:20-cv-00276
                                                                  (KMK)
BEAVER MOUNTAIN LOG HOMES, INC.,

                              Defendant.
______________________________________________

PLEASE TAKE NOTICE:

MOTION BY:                                 COUGHLIN & GERHART, LLP
                                           Paul J. Sweeney, Esq., of counsel
                                           Attorneys for Defendant, Beaver Mountain
                                           Log Homes, Inc.
                                           P.O. Box 2039
                                           Binghamton, New York 13902-2039
                                           Tel: 607-723-9511

ORAL ARGUMENT NOT REQUESTED:               This motion is made on a submitted basis.

DATE, TIME AND PLACE OF HEARING:           To be determined by the Court. This motion
                                           is made on a submitted basis. However, oral
                                           argument, if ordered by the Court, shall be
                                           heard at:
                                           United States District Court
                                           Southern District of New York
                                           Federal Building and United States
                                           Courthouse
                                           300 Quarropas Street.
                                           White Plains, NY 10601-4150

SUPPORTING PAPERS:                         Declaration of Paul J. Sweeney, Esq. and
                                           Memorandum of Law in Support of Motion
                                           both dated June 11, 2020.

RELIEF DEMANDED:                           An Order dismissing Plaintiff’s Amended
                                           Complaint in its entirety pursuant to Fed. R.
                                           Civ. P. 12(b)(6), and for such other and
                                           further relief as this Court deems just and
                                           proper.
        Case 7:20-cv-00276-KMK Document 16 Filed 06/11/20 Page 2 of 2




GROUNDS FOR RELIEF:                       The Amended Complaint fails to state a
                                          cause of action.

DEMAND FOR ANSWERING PAPERS:              Per ECF Doc #15, Plaintiff shall file a
                                          response by no later than July 11, 2020.


Dated: Binghamton, New York               S/Paul J. Sweeney
       June 11, 2020                      Paul J. Sweeney, Esq.
                                          Federal Bar Roll No. PS0167
                                          Coughlin & Gerhart LLP
                                          Attorneys for Defendant,
                                          Beaver Mountain Log Homes, Inc.
                                          P.O. Box 2039
                                          Binghamton, NY 13902-2039
                                          Telephone: (607) 723-9511
                                          Facsimile: (607) 723-1530
                                          psweeney@cglawoffices.com


TO:

THE BRICK LAW PLLC
Brian H. Brick. Esq.
Attorneys for Plaintiff,
Gary Sparago
2 Milford Close
White Plains, NY 10606
Telephone: (917) 696-3430
brianbrick@bricklawpllc.com
(VIA ECF)




                                      2
